UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                        Case No.: 18-23055-shl

       Jose C. Hernandez,          Chapter 7                  Chapter 13

                                                              Judge: Sean H. Lane

                                      Debtor.
----------------------------------------------------------X



                   OBJECTION TO CONFIRMATION OF AMENDED PLAN


        TO:      THE HONORABLE SEAN H. LANE
                 UNITED STATES BANKRUPTCY JUDGE

   PLEASE TAKE NOTICE that Planet Home Lending LLC as servicer for Wilmington

Trust, National Association, not in its individual capacity but solely as trustee of MFRA

Trust 2015-1 (“Secured Creditor”), the holder of a mortgage on real property of the

debtor(s), by and through its undersigned attorneys hereby objects to the confirmation of the

Chapter 13 Amended Plan on grounds including:


    1. Secured Creditor is the holder of a Note and Mortgage dated June 4, 2012 in the
        original principal amount of $335,125.00 with respect to debtor’s property located at
        681 North Broadway, Yonkers, NY 10701.
    2. Debtor’s amended plan fails to provide for the treatment of the claim of Secured
        Creditor. The objecting creditor is due arrears of approximately $211,255.53 which
        have been fully set forth in a Proof of Claim filed September 18, 2018. As the plan
        fails to provide for the outstanding arrears Secured Creditor hereby objects to
        confirmation as the amended plan is not feasible.
3. Debtor’s request to extend the plan states the debtor is current with post-petition
   payments when this is not the case, the debtor is currently post-petition due for the
   November 1, 2019 payment and is due for $37,778.74.
         a Furthermore, Debtor was offered a permanent loan modification on July 11,
         2019 and within a month of the modification being executed, the Debtor
         defaulted. Secured Creditor filed a Motion for Relief from Stay with respect to
         the Property (docket #54), on March 23, 2020 and on the June 17, 2020 hearing
         before this Court, the Debtor erroneously claimed they were current with the
         Secured Creditor on their payments. As mentioned above, the Debtor is not
         current, and due for their November 1, 2019 payment.
4. Debtor(s) proposed plan fails to comply with the requirements of the Bankruptcy
   Code and is not proposed in good faith.
5. Debtor(s) proposed plan does not provide that Secured Creditor retain its lien.
6. Debtor(s) proposed plan is not feasible.
7. Debtor(s) plan fails to account for all post-petition payments required to be made by
   the Debtor, including but not limited to, monthly mortgage payments, taxes and
   property insurance.
8. Debtor(s) proposed plan fails to comply with other applicable provisions of Title 11.
9. As a result of the above, Secured Creditor objects to Confirmation of Debtor’s
   proposed Amended Chapter 13 plan.


   In the event any portion of the claim is deemed to be an unsecured claim as defined
by the Code, objection is hereby made pursuant to 11 U.S.C § 1325(a)(4) and 1325(b),
et seq. unless the plan provides for full payment of the claim.
   Dated: July 28, 2020
   New York, New York                     Respectfully submitted,
                                          By: /s/ Jonathan Schwalb
                                              Jonathan Schwalb, Esq
                                              Friedman Vartolo, LLP
                                              85 Broad Street, Suite 501
                                              New York, NY
                                              (P)212.471.5100
                                              (F) 212.471.5150
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                              Case No.: 18-23055-shl

       Jose C. Hernandez,          Chapter 7                        Chapter 13

                                                                    CERTIFICATE OF SERVICE

                                      Debtor.
----------------------------------------------------------X


I, Jonathan Schwalb, an attorney duly admitted to practice law before the District Courts of the
State of New York, respectfully certify that I am not a party to this action, am over 18 years
of age and reside in the State of New Jersey. On July 28, 2020, I served the foregoing Objection
to Confirmation by mailing the same in a sealed envelope, with postage paid thereon, in an official
depository of the United States Post Office, addressed to the last known address of the
addressee(s) as indicated below:

Jose C Hernandez
681 North Broadway
Yonkers, NY 10701

Anne J. Penachio
Penachio Malara LLP
245 Main Street
Suite 450
White Plains, NY 10601

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014                                            _/s/ Jonathan Schwalb________
                                                              JONATHAN SCHWALB, ESQ.
